 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8
      E.L.A. and O.L.C.,
                                                              Case No. 2:20-cv-15 24-RAJ
 9
                           Plaintiffs,
                                                              DECLARATION OF O.L.C. IN
10
                      v.                                      SUPPORT OF OPPOSITION TO
                                                              MOTION TO TRANSFER VENUE
11
      UNITED STATES OF AMERICA,                               AND PARTIAL MOTION TO
                                                              DISMISS
12
                           Defendant.
13

14   I, O.L.C., hereby declare:

15         1.   My name is O.L.C. I      am   over the age of 18, and I am submitting this declaration in

16   support of my opposition to the Defendant's motion to transfer this case and the partial motion to

17   dismiss.

18         2.   I have lived in Washington for almost two years, since I was reunited with my father

19   in March 2019. This is the only place that I have lived with my father in the United States. I

20   consider Washington my home. I want to stay in Washington, and I do not intend to move

21   anywhere else in the United States.

22         3.   I understand that the government has asked the Court to move this case to Texas,

23   where I was arrested and first detained, or to New York. Having to litigate this case in Texas or

24
     DECL. OF O.L.C. IN OPP.                                        NORTHWEST IMMIGRANT RIGHTSPROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                      615 Second Avenue, Suite400
     MOT. TO DISMISS                                                                       Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
     New York would be almost impossible for me, and for this reason, I respectfully ask the Court

 2   not to grant the government's request.

 3           4.    I live in Seattle, Washington, in an apartment with my brother and my father, E.L.A.

 4           5.    I a m enrolled i n high school classes a t Seattle World School. I take algebra, biology,

 5   English, and other classes. I attended classes in person at Seattle World School until the COVID-

 6   19 pandemic. My classes are now online because it is not safe to be in the classroom. I like my

7    teachers and my classmates. I spend time with my classmates online during lunch and breaks.

 8           6.    I have a work permit and I am allowed to work lawfully, but I am not working right

 9   now. Before the COVID-19 pandemic, I worked at a restaurant. I earned around $16 per hour. I

10   had to stop working because the restaurant closed due to the COVID-19 pandemic.

11           7.    It was hard for me to lose that income. I used my earnings to help my family and also

12   to buy things that I needed. My family struggles financially and we have relied on gifts of food

13   and clothing from our close friends in Washington, as well as assistance from my school.

14           8.    I have very little money in savings right now. I do not have extra money to purchase

15   plane tickets. This would likely make it impossible for me to travel to Texas or New York in this

16   case.

17           9.    I have no plans to move from Washington. I want to stay in Washington. It feels safe

18   to me because I am free here - and not detained like I was in New York - and I am with my

19   family. I have friends here. I am enrolled in classes and I like my classmates and teachers. My

20   family is connected to a church in Washington, and we will return to services after the COVID-

21   19 pandemic ends. I see opportunities here to succeed, a person can get a job with a good salary

22   here in Washington. Washington is home for me.

23           10.   It would be difficult for me to travel to Texas or New York because I have obligations

24   in Washington. I applied for asylum because I fear return to Guatemala. My family received
     DECL. OF O.L.C. IN OPP.                                         NORTHWESTIMMIGRANT RIGHTSPROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                      615 Second Avenue, Suite400
     MOT. TO DISMISS                                                                       Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
 1   death threats, and suffered harm. My asylum application is pending with the asylum office, and I

2    am in removal proceedings before the Seattle Immigration Court. Also, I am in school. Even if I

3    had the money to travel, if I had to travel to Texas or New York fo� this case, I would have to ask

4    the school for permission to miss class, and I would need to make up the work that I missed. It

5    would be difficult to catch up, particularly during the COVID-19 pandemic. I also do not know

 6   who would take care of my younger brother if my father and I had to travel to Texas or New

7 York; we could not leave him alone.

 8         11.    I also do not feel safe traveling to Texas because of my previous bad experiences with

 9   the authorities.

10         12.    I understand that in the Defendant's motion, they have shared a document where my

11   father told an immigration officer that we intended to go to Philadelphia, Pennsylvania. We have

12   no plans on moving to Philadelphia or anywhere else. Washington is my home, and I want to

13   stay here.

14         13.    I also understand that in the Defendant's motion, the government suggested to the

15   Court that the government offered to reunite me with my father E.L.A. before he was deported to

16   Guatemala in July 2018. This is not true. The social worker at Lincoln Hall told me that they

17   would try to reunify me with my father, but the next news that I received was the terrible news

18   that my father had been deported to Guatemala. I felt afraid for my father because Guatemala is a

19   dangerous place for our family.

20

21

22

23

24
     DECL. OF O.L.C. IN OPP.                                     NORTHWESTIMMIGRANT RIGHTSPROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                  615 Second A venue, Suite400
     MOT. TO DISMISS
                                                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
 1          I, O.L.C., declare under penalty of perjury of the law of the State of Washington and the

 2   United States that the foregoing is true and correct.

 3   DATED this 8th day of February, 2021.

 4

 5                                   D· Lb(,
                                    O.L.C.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECL. OF O.L.C. IN OPP.                                   NORTHWEST IMMIGRANT RIGHTS PROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                     615   Second Avenue, Suite   400
     MOT. TO DISMISS                                                                       Seattle, WA    98104
                                                                                          Tel.   (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
                                 CERTIFICATE OF INTERPRETATION


 2              I,   Audrey Gilliam, hereby certify that I read the foregoing to O.L.C. in Spanish, and

 3   that he indicated that he understood the response and agreed to their contents.   I   further certify

 4   that I am competent in both English and Spanish to render and certify such interpretation.
                                                           I




 5   DATED this 5th day of February, 2021.

 6

 7

 8
                                                    �
                                                    ::estifilm �   igrant Rights Project
                                                    615 Second Ave Suite 400
                                                    Seattle, WA 98104
                                                    (206) 957-8614
 9                                                  audrey@nwirp.org

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     DECL. OF O.L.C. IN OPP.                                      NORTHWESTIMMIGRANT RIGHTSPROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                   615 Second Avenue, Suite400
     MOT. TO DISMISS                                                                    Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
                                     CERTIFICATE OF SERVICE


 2          I hereby certify that on February 8, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to those

 4   attorneys of record registered on the CM/ECF system.

 5           DATED this 8th day of February, 2021.

 6          s/ Aaron Korthuis
            Aaron Korthuis
 7          Northwest Immigrant Rights Project
            615 Second Avenue, Suite 400
 8          Seattle, WA 98104
            (206) 816-3872
 9          (206) 5 87-4025 (fax)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     DECL. OF O.L.C. IN OPP.                                    NORTHWEST IMMIGRANT RIGHTSPROJECT
     TO MOT. TO TRANSFER VENUE AND PARTIAL                                  615 Second Avenue, Suite400
     MOT. TO DISMISS                                                                   Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
     Case No. 2:20-cv-1524-RAJ
